DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18, 22-23, 33-34, 36 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated Phillips et al (pub. No. : US 2014/0315448 A1). 
Regarding claim 15, Phillips discloses a cable connector (100), comprising an outer conductor engager portion (110, 112) configured to receive an end of a coaxial cable (4); a coupler portion (102) connected with the outer conductor engager portion (110); and a radially compressible grounding portion (50) configured to slide in an axial direction relative to the outer conductor engager portion (110, 112), wherein the radially compressible grounding portion  (50) is configured to be radially compressed when the coupler portion is coupled with an interface port and to establish an electrical grounding path between the outer conductor engager portion and the interface port (34).
Regarding claim 16, Phillips discloses the radially compressible grounding portion (50) is configured to be radially compressed when the coupler portion (102) is 
	Regarding claim 18, Phillips discloses a cable connector (100), comprising an outer conductor engager portion (110, 112) configured to receive an end of a coaxial cable; a coupler portion (102) connected with the outer conductor engager portion (110, 112); and a radially compressible grounding portion configured to slide in an axial direction relative to the outer conductor engager portion, wherein the radially compressible grounding portion (50) is configured to establish an electrical grounding path between the outer conductor engager portion and the interface port (34), even when the coupler portion is only loosely coupled with the interface port.
	Regarding claim 22, Phillips discloses a cable connector (100), comprising an outer conductor engager portion (110, 112) configured to receive an end of a coaxial cable (4); a coupler portion (102) connected with the outer conductor engager portion (110, 112); and a radially compressible grounding portion at a forward end of the outer conductor engager portion (110, 112), wherein the radially compressible grounding portion (50) is configured to slide in an axial direction relative to the outer conductor engager portion (110, 112); and wherein the radially compressible grounding portion is configured to be radially compressed when the coupler portion (102) is coupled with an interface port (34) and to establish an electrical grounding path between the outer conductor engager portion and the interface port, even when the coupler portion is only loosely coupled with the interface port.

a compression sleeve (52) disposed at an opposite axial side of the body portion relative to the coupler portion (110).
Regarding claim 33, Phillips discloses a compression sleeve (52) disposed at an opposite axial side of the body portion relative to the coupler portion (110).
	Regarding claim 34, Phillips discloses the compression sleeve (52) has a tapered inner surface configured to urge the body portion radially inward as the compression sleeve is moved in a forward direction relative to the body portion.
Regarding claim 36, Phillips discloses the radially compressible grounding portion (36) is configured to be radially compressed by an inner surface of the outer conductor engager (110, 112) when the coupler portion is coupled with an interface port (34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (pub. No. : US 2014/0315448 A1).
Phillips discloses the aforementioned limitations, but fails to explicitly disclose the radially compressible grounding portion is a C-shaped washer or a C-shaped ring. It would have been obvious matter of design choice to have the radially compressible grounding portion being a C-shaped washer or a C-shaped ring and such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). It would have been obvious to one having ordinary skill in the art to have the radially compressible grounding portion being a C-shaped washer or a C-shaped ring in order to improve the connection reliability in Phillips’ device. 
                                                Response to Amendment/Argument	
Applicant's arguments filed with the amendment on 06/10/2021 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: For example the axially compressible of grounding member (50) is done via the coupling member (50). So, the Examiner disagrees with Applicant’s argument on page 9, second paragraph. The argument on page 9. last paragraph and page 10, first paragraph is moot as the Examiner is objected to claims 17, 19, 24-32: see below.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 277401   extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

                                       Conclusion
Claims 17, 19, 24-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	09/10/2021